Exhibit 10.1

 

Amendments to Employee Stock Purchase Plan

(Effective September 1, 2003)

 

Sections 2.03 and 3.01 of the ADE Corporation Employee Stock Purchase Plan have
been amended to read in their entirety as follows:

 

  2.03   Employee. “Employee” means any person who is customarily employed by
the Company on a full-time regular or part-time regular basis by the Company and
is regularly scheduled to work more than 20 hours per week.

 

  3.01   Initial Eligibility. Any Employee who shall be employed by the Company
on the date his/her participation in the Plan is to become effective shall be
eligible to participate in Offerings under the Plan.